Title: To Thomas Jefferson from Peter Early, 31 July 1806
From: Early, Peter
To: Jefferson, Thomas


                        
                            Sir
                            
                            Greensboro.(G) July 31st. 1806
                        
                        Your letter of the 27th of last month was duly recieved. It would have been answered before this time, but
                            that I wished to obtain the best information within my power upon the subject matter thereof.—From all I can learn
                            relative to the former Character & conduct of Jacob Ray I believe them to have been extremely
                            suspicious—He was once detected in passing counterfeit Bank notes before he left this state, tho not prosecuted. His
                            associates for years before were persons of Suspicious character, & who are believed to have been much engaged in
                            passing counterfeit Bills. He was by trade a hatter, but is believed to have attended very little
                            to that or any other business visible to the Eyes of his Neighbourhood— 
                  I am Sir with the highest respect your Obt. Sert.
                        
                            Peter Early
                            
                        
                    